United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
City of Industry, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1511
Issued: March 24, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 11, 2009 appellant filed a timely appeal from an April 16, 2009 merit decision of
the Office of Workers’ Compensation Programs finding that he received an overpayment of
compensation and that he was at fault for part of the overpayment. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the overpayment decision.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $3,858.31 for the period July 22, 2006 through July 3, 2007 because the Office paid
him compensation at an augmented rate even though he had no dependents; and (2) whether the
Office properly determined that he was at fault in the creation of the overpayment from
August 6, 2006 through July 3, 2007.
FACTUAL HISTORY
This case is before the Board for the second time. The relevant facts will again be set
forth. On September 20, 2004 appellant, then a 58-year-old clerk, filed an occupational disease
claim alleging that he sustained problems with his upper extremities and knees causally related to

factors of his federal employment. The Office accepted the claim, assigned file number
xxxxxx176, for bilateral carpal tunnel syndrome, left medial epicondylitis and right trigger
finger.
By decision dated August 30, 2006, the Office granted appellant a schedule award for a
five percent permanent impairment of the right upper extremity and an additional four percent
permanent impairment of the left upper extremity.1 The schedule award provided that the Office
would pay him compensation from May 14 to November 26, 2006 at a pay rate that included
augmented compensation applicable to claimants with dependents. The Office advised appellant
as follows:
“CHANGE IN STATUS OF DEPENDENTS -- If your award is paid as the
augmented rate of ¾ because you have one or more dependents, you are required
to provide written notification immediately of any change in status of your
dependents, to the address on the first page of this letter. The notice must be
signed by you and include your file number, the name of the dependents whose
status changed, the effective date of the change, and the nature of the change in
status. If you originally claimed only one dependent, and there is a change in
status of your sole dependent, do not cash any checks you received after the
change in status of that dependent. Return the checks promptly for adjustment by
this Office.”
In a decision dated March 22, 2007, the Office denied appellant’s request for further
review of the merits of this claim under 5 U.S.C. § 8128. Appellant appealed to the Board. On
November 13, 2007 the Board set aside the August 30, 2006 decision granting him a schedule
award and the March 22, 2007 nonmerit decision denying his request for reconsideration under
5 U.S.C. § 8128.2 The Board remanded the case for the Office to recalculate the extent of
appellant’s bilateral upper extremity impairment.
By decision dated December 19, 2007, the Office awarded appellant an additional five
percent left upper extremity impairment.3 It further determined that he had an additional
5 percent permanent impairment of the right upper extremity, for a total right upper extremity
impairment of 10 percent. The Office found that appellant was entitled to 31.2 weeks of
compensation at an augmented pay rate from November 27, 2006 to July 3, 2007. It again
advised him to immediately notify it in writing of any change in the status of dependents.
In an EN1032 form dated January 28, 2008, appellant related that he was married but that
his wife had died on July 21, 2006.

1

Appellant previously received a schedule award for a 22 percent permanent impairment of the left upper
extremity under file number xxxxxx807.
2

Docket No. 07-1248 (issued August 30, 2006).

3

The Office noted that his total left upper extremity impairment was 31 percent minus 22 percent previously
awarded under another file number and the 4 percent previously awarded under the current file number.

2

By letter dated March 3, 2009, the Office notified appellant of its preliminary
determination that he received an overpayment of $3,858.31 for the period July 22, 2006 through
July 3, 2007 because it paid him compensation at the augmented rate when he had no
dependents. It calculated the overpayment by subtracting the amount that he should have
received for the schedule award paid from July 22 to November 26, 2006, $11,282.29, from the
amount he actually received, $12,694.86, to find an overpayment of $1,412.57. For the period
November 27, 2006 to July 3, 2007, the Office subtracted the amount appellant should have
received, $19,512.53, from the amount it paid him, $21,958.27, to find an overpayment of
$2,445.74. It added $1,412.57 and $2,445.74 to find a total overpayment of $3,858.31. The
Office further advised appellant of its preliminary finding that he was without fault in creating
the overpayment from July 22 to August 6, 2006 in the amount of $165.64 but at fault for the
overpayment for the period August 6, 2006 through July 3, 2007 because he should have known
he was not entitled to augmented compensation during this period.
On March 19, 2009 appellant submitted a completed overpayment questionnaire. He
claimed his 28-year-old daughter and two granddaughters as dependents. Appellant asserted that
he supported his 28-year-old daughter and two grandchildren until February 2009. He provided
his monthly income and monthly expenses. Appellant further noted that he told the employing
establishment about the death of his spouse around July 22, 2006. He related that he received his
first schedule award check on July 8, 2006, when his wife was alive. Appellant argued that
repaying the debt would cause a financial hardship. He also asserted that he continued to
provide assistance to his granddaughters as his daughter was incarcerated beginning
January 27, 2009. Appellant submitted a 2007 tax return showing that he claimed his daughter
and two grandchildren as dependents. He also submitted financial information supporting his
request for waiver.
By decision dated April 16, 2009, the Office finalized its finding that appellant received
an overpayment of compensation for the period July 22, 2006 to July 3, 2007. It noted that there
was no evidence that appellant legally adopted his granddaughters. The Office further finalized
its determination that he was without fault for the overpayment covering July 22 through
August 5, 2006 in the amount of $165.54 and at fault for the overpayment for the period
August 6, 2006 through July 3, 2007 in the amount of $3,692.77. It waived the overpayment of
$165.54 for which appellant was without fault. The Office indicated that it would request
payment of the entire amount of the overpayment, $3,692.77, within 30 days.
On appeal appellant argues that he timely notified the employing establishment of his
wife’s death and that the employing establishment informed him that it would advise the proper
parties. He contends that he was not told that he needed to contact the Office directly and that he
is not responsible for the lack of action by the employing establishment. Appellant additionally
maintains that repayment would cause financial hardship.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act4 provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
4

5 U.S.C. §§ 8101-8193.

3

while in the performance of duty.5 If the disability is total, the United States shall pay the
employee during the disability monthly compensation equal to 66 2/3 percent of his monthly
pay, which is known as his basic compensation for total disability.6 Where the employee has one
or more dependents as defined in the Act, he or she is entitled to have his or her basic
compensation augmented at the rate of 8 1/3 percent, for a total of 75 percent of monthly pay.7
Under section 8110 of the Act, the term dependent includes an unmarried child while
living with the employee or receiving regular contributions from the employee towards his or her
support.8 The Act defines child as one who is under 18 years of age or over that age and
incapable of self-support, and includes stepchildren, adopted children and posthumous children,
but does not include married children.9 The term dependent also includes a student, which is
defined as a child under 23 years of age who has not completed four years of education beyond
high school and is pursuing a full-time course of study.10
If a claimant receives augmented compensation during a period where he has no eligible
dependents, the difference between the compensation he was entitled to receive at the two-thirds
compensation rate and the augmented compensation received at the three-quarters rate
constitutes an overpayment of compensation.11
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation from July 22,
2006 through July 3, 2007. Appellant’s wife died on July 21, 2006 but the Office continued to
pay him compensation for a schedule award at an augmented rate until July 3, 2007.
Accordingly, appellant received an overpayment of compensation.
On his overpayment recovery questionnaire, appellant claimed both his 28-year-old
daughter and two grandchildren as dependents. A child is considered a dependent if he or she is
under 18 years of age or over 18 but unmarried and incapable of self-support because of a
physical or mental disability.12 It also includes an unmarried full-time student under 23 years of
age who has not completed four years of education beyond high school. Appellant’s 28-yearold daughter is over the age of 23 and there is no evidence that she is unmarried and incapable of
self-support because of a physical or mental disability. Thus his daughter does not qualify for
dependent status.
5

Id. at § 8102(a).

6

Id. at § 8105(a).

7

Id. at § 8110(b).

8

Id. at § 8110(3).

9

Id. at § 8101(9).

10

Id. at § 8101(a).

11

Diana L. Booth, 52 ECAB 370 (2001).

12

5 U.S.C. §§ 8110(a)(1) and 8101(17); 20 C.F.R. § 10.405; see also Leon J. Mormann, 51 ECAB 680 (2000).

4

The Act includes stepchildren, adopted children and posthumous children but does not
include grandchildren in the definition of dependents for purposes of augmented compensation.13
The Board has held that a grandchild is not among the categories of persons included in the term
child for purposes of the Act. In Barbara J. Hill,14 the Board found that, while the claimant had
legal custody of her grandchild, she was not entitled to augmented compensation based on her
guardianship of the child. There is no evidence appellant adopted any of his two grandchildren;
therefore, he was not entitled to augmented compensation.15
The Office paid appellant schedule award compensation of $12,694.86 from July 22 to
November 26, 2006 and $21,958.27 from November 27, 2006 to July 3, 2007. Appellant should
have received $11,292.29 from July 22 to November 26, 2006 and $19,512.53 from
November 27, 2006 to July 3, 2007. He consequently received an overpayment of $3,858.31, the
difference between the compensation he was entitled to receive at the two-thirds rate and the
compensation he received at the three-quarters rate.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of the Act16 provides that “[a]djustment or recovery by the United States
may not be made when incorrect payment has been made to an individual who is without fault
and when adjustment or recovery would defeat the purpose of this subchapter or would be
against equity and good conscience.” Section 10.433 of the Office’s implementing regulations17
provides that in determining whether a claimant is at fault, the Office will consider all pertinent
circumstances. An individual is with fault in the creation of an overpayment who:
“(1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or
“(2) Failed to provide information which he or she knew or should have known to
be material; or
“(3) Accepted a payment which he or she knew or should have known to be
incorrect.”
ANALYSIS -- ISSUE 2
The Office found that appellant was at fault in the creation of the overpayment because
he accepted a payment which he knew or should have known to be incorrect. In order for it to
13

See Louis L. Jackson, 39 ECAB 423 (1988) (where the Board noted that while Congress allowed grandchildren
as a class of persons eligible for death benefits under section 8133, it did not include a grandchild in the definition of
dependents for purposes of augmented compensation under section 8110).
14

50 ECAB 358 (1999).

15

Id.

16

5 U.S.C. § 8129(b).

17

20 C.F.R. § 10.433.

5

establish that he was at fault in creating the overpayment of compensation, the Office must show
that, at the time he received the compensation in question, he knew or should have known that
the payment was incorrect.18 With respect to whether an individual is with fault, section
10.433(b) of the Office’s regulations provide that whether or not the Office determines that an
individual was with fault with respect to the creation of the overpayment depends on the
circumstances surrounding the overpayment. The degree of care expected may vary with the
complexity of the circumstances and the individual’s capacity to realize that he or she is being
overpaid.19
The Board finds that appellant was at fault in creating the overpayment from August 6,
2006 through July 3, 2007. In its August 30, 2006 and December 19, 2007 schedule award
decisions, the Office advised him to notify it immediately of any change in the status of claimed
dependents. Appellant thus knew or should have known that the compensation he received after
his wife’s death was incorrect. He was responsible for taking all reasonable measure to ensure
that payments received from the Office were proper.20 Although appellant related that he
informed the employing establishment of his wife’s death, he did not notify the Office and
continued to accept compensation payments at the augmented rate that he knew or should have
known were incorrect. As he is not without fault in the creation of the overpayment, he is not
eligible for waiver of recovery of the overpayment. The Office is required by law to recover the
overpayment.21
On appeal appellant contends that he notified the employing establishment of his wife’s
death. He maintains that he was not informed to separately notify the Office. As noted above,
however, in its August 30, 2006 and December 19, 2007 decisions the Office specifically
advised appellant that he must immediately inform it of change in dependent status.
Appellant further argues that repayment of the overpayment would cause financial
hardship. As he is not without fault, however, the Office may not waive the overpayment.22
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount
of $3,858.31 for the period July 22, 2006 through July 3, 2007 because the Office paid him
compensation at an augmented rate even though he had no dependents. The Board further finds

18

Franklin L. Bryan, 56 ECAB 310 (2005).

19

20 C.F.R. § 10.433(b); F.A., 60 ECAB ___ (Docket No. 08-1519, issued December 18, 2008); see also Otha J.
Brown, 56 ECAB 228 (2004) (each recipient of compensation benefits is responsible for taking all reasonable
measure to ensure that payments he or she receives from the Office are proper).
20

Id.

21

No waiver of an overpayment is possible if the claimant is at fault in creating the overpayment. L.J., 59
ECAB ___ (Docket No. 07-1844, issued December 11, 2007).
22

Id.

6

that the Office properly determined that he was at fault in the creation of the overpayment from
August 6, 2006 through July 3, 2007.23
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 16, 2009 is affirmed.
Issued: March 24, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

23

As the Office did not direct recovery of the overpayment from continuing compensation payments, the Board
has no jurisdiction to review recovery of the overpayment. Miguel A. Muniz, 54 ECAB 217 (2002).

7

